J-A03020-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LARRY LEE REDMOND                          :
                                               :
                       Appellant               :   No. 765 WDA 2018

                      Appeal from the Order April 4, 2018
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0003618-2016

BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY SHOGAN, J.:                            FILED APRIL 15, 2019

       Appellant, Larry Lee Redmond, purports to appeal from the trial court’s

pretrial order entered April 19, 2018, denying his motion for reconsideration.

Notice of Appeal, 5/21/18, at 1. For reasons that follow, we quash the appeal.

       Appellant was charged on September 8, 2016 with:           one count of

involuntary deviate sexual intercourse-person less than sixteen; two counts

of aggravated indecent assault-complainant less than sixteen; one count of

endangering welfare of children; one count of corruption of minors; and one

count of indecent assault-person less than sixteen.1       The complainant was

thirteen years old during the commission of these offenses, and the dates of

the offenses charged on the original criminal information ranged from


____________________________________________


1  18 Pa.C.S. §§ 3123(a)(7), 3125(a)(8), 4304(a)(1), 6301(a)(1), and
3126(a)(8), respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A03020-19


September of 2015, through February of 2016.           On March 9, 2018, the

Commonwealth sought and was granted leave to amend the criminal

information to reflect dates of charges from February of 2015, through Spring

of 2015. All other averments and charges in the information remained the

same. The amended criminal information was filed on March 15, 2018.

      Also on March 15, 2018, Appellant filed a petition to remand for a

preliminary hearing, complaining that he had not been afforded one regarding

the newly amended dates of alleged criminal activity. The trial court denied

the petition on the same date. On March 22, 2018, Appellant filed a petition

for writ of habeas corpus. The Commonwealth filed a response, and on April 4,

2018, the trial court denied the petition for writ of habeas corpus. On April 19,

2018, Appellant filed a motion to reconsider the April 4, 2018 order denying

his petition for habeas corpus. This motion was denied the same day.

      Appellant filed a notice of appeal on May 21, 2018.          In it, Appellant

stated that he is appealing “from the Order of Court dated 19th of April 2018

denying [Appellant’s] Motion to Reconsider.” No Pa.R.A.P. 1925(b) statement

was ordered. The trial court filed a “decree pursuant to [Pa.R.A.P.] 1925(a)”

and in it stated: “this Decree is made in accordance with [Pa.R.A.P.] 1925(a)

and states that the reasons for the decision appear in the Pre-trial conference

transcript dated March 12, 2018.” Decree, 7/25/18, at 1.

      “The    question   of   timeliness   of   an   appeal   is    jurisdictional.”

Commonwealth v. Moir, 766 A.2d 1253, 1254 (Pa. Super. 2000).                  Time


                                      -2-
J-A03020-19


limitations on appeal periods are strictly construed and cannot be extended

as a matter of grace. Commonwealth v. Perez, 799 A.2d 848, 851 (Pa.

Super. 2002).

      In order to preserve the right to appeal a final order of the trial court, a

notice of appeal must be filed within thirty days after the date of entry of that

order. Pa.R.A.P. 903(a). Although the entry of a final order triggers the thirty-

day appeal period, this period may be tolled if the trial court expressly

grants a motion for reconsideration within the thirty-day period. Pa.R.A.P.

1701(b)(3). The mere filing of a motion for reconsideration is insufficient to

toll the appeal period. Moir, 766 A.2d at 1254. Rule 1701 is very clear: the

thirty-day appeal period is tolled only by a timely order “expressly granting”

reconsideration. Pa.R.A.P. 1701(b)(3), note (emphasis added).

      Herein, the final, appealable order was the April 4, 2018 order denying

Appellant’s petition for writ of habeas corpus.         Appellant’s petition for

reconsideration filed and denied on April 19, 2018, did not toll the appeal

period.   Pa.R.A.P. 1701(b)(3).    Thus, Appellant’s May 21, 2018 notice of

appeal was filed after the thirty-day appeal period.        Because Appellant’s

appeal was untimely filed, we are without jurisdiction to entertain it. Moir,

766 A.2d at 1254. Thus, we quash this appeal as untimely.

      Appeal quashed.




                                      -3-
J-A03020-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/2019




                          -4-